DETAILED ACTION

Claim Status
Claims 1-6, 8, 10-21 is/are pending.
Claims 1-6, 8, 10-21 is/are rejected.
Claim 9 is/are cancelled in the Claim Amendments filed 09/15/2022 and entered 10/03/2022.
Claim 7 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered on 10/03/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HOU ET AL (US 2020/0371273),
	in view of KUWANA ET AL (US 2016/0297933),
	and in view of WATANABE (US 2007/0121211),
	and in view of KUREMATSU (US 2010/0062217),
	and in view of SHENDEROVA ET AL (US 2009/0297828),
 	and in view of SAITO ET AL (US 2014/0248478).
	HOU ET AL ‘273 discloses a flexible coated cover laminate (100) comprising:
• cured functional coating layer(s) (180) (e.g., an anti-reflection layer containing particles and/or a polymer (e.g., fluoropolymer, etc.), and/or a scratch-resistant layer containing inorganic particles; etc.;

• a cured optically transparent hard-coat layer (120) (e.g., a silsesquioxane polymer, etc.) with a typical thickness of 10-120 microns, with some embodiments having a hardness of 8H or more;

• an optically transparent composite substrate (110) (corresponding to the recited “transparent resin film”) comprising a transparent resin and having a typical thickness of 25-200 microns.

The coated cover laminate (100) has excellent flexibility (e.g., having a bend radius of 5 mm or less).  (entire document, e.g., Figure 4, 9, etc.; paragraph 0003-0004, 0007, 0045, 0047-0049, 0051, 0051, 0055, 0058-0060, 0062, 0065, 0073, 0092, 0095-0096; etc.)  However, the reference does not specifically mention hard-coat layers containing curable polyorganosilsesquioxanes or the refractive index of particles in the anti-reflection layer.
 	KUWANA ET AL ‘933 discloses that it is well known in the art to form cured hard coat layers using hard coat compositions comprising curable polyorganosilsesquioxanes containing epoxy groups in order to produce hard coat layers with high surface hardness (e.g., preferably 6H or higher), good heat resistance, high flexibility, excellent processibility, and excellent adhesion characteristics, wherein the hard coat layers have a preferred haze of 1.5% or less and a preferred light transmittance of 85% or more. The reference further discloses that the hard coat layers can be protected or covered by additional layer(s). (paragraph 0007-0017, 0035-0038, 0106-0109, 0142, 0145, 0148-0159, 0165-0169, 0173-0179, 0188, etc.). 
 	WATANABE ET AL ‘211 discloses that it is well known in the art to apply a scratch-resistant anti-reflective coating containing low refractive index particles (e.g., hollow silica particles with a typical refractive index of 1.15-1.40) to a hard-coated transparent film substrate, wherein the anti-reflective coating has a typical thickness of 50-200 nm and the low refractive index hollow silica particles have an average particle diameter which is 30-150% of the anti-reflective coating thickness (e.g., for a 100 nm thick anti-reflective coating, the hollow particles preferably has an average particle diameter of 30-150 nm) with a preferred coverage of 1-100 mg/m2.  The reference further discloses that it is well known in the art to utilize curable fluorine-containing copolymers as a binder for a low refractive index layer.  The anti-reflective films desirably have a haze of 0-5% and a hardness of at least 2H.  (Figure 3A, etc.; paragraph 0093, 0201-0217, 0312-0313, 0369-0375, 0409-0414, 0437-0442, 0578, 0599-0602, etc.)
 	KUREMATSU ‘217 discloses that it is well known in the art to utilize hollow silica particles with a mean particle diameter of 5-200 nm in typical amounts of 10-80 wt% in low refractive index layers. (paragraph 0303-0305, 0307, 0310-0311, etc.)
	SHENDEROVA ET AL ‘828 discloses that it is well known in the art to incorporate diamond nanoparticles having a typical particle size of 1-1000 nm (preferably less than 150 nm for visually transparent applications) in typical amounts of 0.1-25 wt% as highly effective UV absorbers in coatings in order to provide durable, non-reactive protection from ultraviolet radiation.  (paragraph 0003, 0023, 0026, 0031, 0033-0038, 0040, 0043, 0047, 0058, 0067-0068, 0076, etc.)  	
 	SAITO ET AL ‘478 provides evidence that hollow silica particles typically used as low refractive index particles in low refractive index layers generally have densities of 1.5 (g/cm3) or less.  (paragraph 0155-0156, etc.)
	Regarding claim 1, 5, 8, 10, 13, 16-17, 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known high flexibility, high transparency hard coat composition containing curable polyorganosilsesquioxanes as disclosed in KUWANA ET AL ‘933 to form the hard-coat layer (120) in HOU ET AL ‘273 in order to provide a crack-resistant hard coat layer for a high flexibility cover laminate used to protect flexible or foldable displays.
 	Further regarding claims 1, 18-19, one of ordinary skill would have used a known scratch-resistant, anti-reflective coating as disclosed in WATANABE ET AL ‘211 as the functional coating layer (180) in HOU ET AL ‘273 in order to provide the cover laminates of HOU ET AL ‘273 with a single functional coating (180) having a useful combination of additional scratch resistance and excellent anti-reflective properties. 
	Further regarding claims 1, 14-15, one of ordinary skill in the art would have incorporated effective amounts of known UV-absorbing nano-diamond particles in the scratch-resistant, anti-reflective coating (180) in the cover laminate (100) of HOU ET AL ‘273 in order to provide improved, long-lasting UV protection for the anti-reflective coating and for underlying layers.
	Further regarding claims 1, 20, since WATANABE ET AL ‘211 discloses a coverage of hollow silica particles in the amount of 1-100 mg/m2 in the disclosed anti-reflective coatings, the Examiner has reason to believe that the low refractive index particle coverage suggested in WATANABE ET AL ‘211 at least partially reads on the 10-90 mass% recited in claim 20; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  For example, assuming a low refractive index layer having density of about 2 g/cm3 (since organic polymers generally have densities between 1-2 g/cm3, and hollow silica particles generally have densities 1.5 g/cm3 or less as evidenced by SAITO ET AL ‘478) and a typical layer thickness of about 100 nm, this results in a coating weight of about 0.2 g/m2 (about 200 mg/m2), which suggests a hollow silica content of about 0.5-50 wt%, which is consistent with the hollow silica nanoparticle contents suggested by KUREMATSU ‘217.  Similarly, assuming a low refractive index layer having density of about 2 g/cm3 and a typical layer thickness of about 60 nm, this results in a coating weight of about 0.12 g/m2 (about 120 mg/m2), which suggests a hollow silica content of about 0.8-83 wt%, which is also consistent with the hollow silica nanoparticle contents suggested by KUREMATSU ‘217.
 	Further regarding claim 1, since: (i) WATANABE ET AL ‘211 implicitly suggests and KUREMATSU ‘217 explicitly discloses low refractive index coatings with low refractive index particles (e.g., hollow silica nanoparticles) contents of about 1-80 wt%; and (ii) SHENDEROVA ET AL ‘828 suggests the use of diamond nanoparticles in typical amounts of 0.1-25 wt% as useful UV-absorbing additives for coatings; low refractive index coatings in accordance with WATANABE ET AL ‘211 containing known UV-absorbing additives such as the diamond nanoparticles of SHENDEROVA ET AL ‘828 would exhibit weight ratios of low refractive index nanoparticles (e.g., hollow silica particles) to diamond nanoparticles which at least partially read on the low refractive index particles to nanodiamond weight ratios recited in claim 1.
	Regarding claim 2, one of ordinary skill in the art would have selected the compositions of the hard coat layer (120) and anti-reflection layer (180) in the cover laminate (100) of HOU ET AL ‘273 (e.g., matching the refractive index values of the individual components of a layer; etc.) in order to minimize the haze of individual layers and thereby minimize the overall haze of the cover laminates, particularly for optical and/or display and/or light transmitting applications.
	Regarding claims 3-4, 11-12, one of ordinary skill in the art would have selected compositions of the hard coat layer (120) and anti-reflection layer (180) in the cover laminate (100) of HOU ET AL ‘273 (e.g., selecting the binder composition and/or curing characteristics; the amount and/or type and/or size of abrasion-resistant particles; etc.) in order to obtain the scratch resistance and high optical transparency (before and after rubbing) required for specific applications.
	Regarding claim 6, one of ordinary skill in the art would have selected the compositions of the hard coat layer (120) and anti-reflection layer (180) in the cover laminate (100) of HOU ET AL ‘273 (e.g., selecting the binder composition and/or curing characteristics; the amount and/or type and/or size of abrasion-resistant particles; etc.) in order to obtain the flexibility and crack resistance required for specific applications.
	Regarding claim 20, since WATANABE ET AL ‘211 discloses a coverage of hollow silica particles in the amount of 1-100 mg/m2 in the disclosed anti-reflective coatings, the Examiner has reason to believe that the low refractive index particle coverage suggested in WATANABE ET AL ‘211 at least partially reads on the 10-90 mass% recited in claim 20; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant's arguments filed 09/15/2022 and entered 10/03/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the “fiberglass composite layer” of HOU ET AL ‘273 does not constitute a “transparent resin film”.  However, the present claims do not prohibit the presence of fiberglass in the recited transparent resin film.  The fiberglass composite layer of HOU ET AL ‘273: (i) is optically transparent, thereby meeting the limitation of being “transparent”; (ii) comprises a polymer or resin, thereby meeting the limitation of containing a “resin”; and (iii) is a planar layer with a thickness of 10-120 microns, which is both fully consistent with: (a) the thickness of the “transparent resin film” disclosed in the specification (i.e., 400 microns or less); and (b) the generally accepted definition of the term “film” in the art (i.e., any thin layer or coating, with no inherent limitations as to the composition of the layer or film);  thereby meeting the limitation of being a “film”.  Therefore, contrary to Applicant’s assertions, the optically transparent fiberglass composite layer of HOU ET AL ‘273 fully meets the presently recited limitation of a “transparent resin film” without any modification or substitution being required.
 	(B) Applicant argues that WATANABE ET AL ‘211 fails to disclose the use of “nanodiamond particles” or the recited mass ratio.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	(C) Applicant argues that SHENDEROVA ET AL ‘828 fails to disclose the use of  low refractive index particles.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	(D) Applicant’s arguments with respect to the alleged failure of the combination of HOU ET AL ‘273 and WATANABE ET AL ‘211 and SHENDEROVA ET AL ‘828 and KUWANA ET AL ‘933 to disclose or suggest the recited mass ratio of low refractive index particles to nanodiamond particles has been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 09/15/2022 and entered 10/03/2022.
 	(E) In response to applicant's argument that the combination of HOU ET AL ‘273 and WATANABE ET AL ‘211 and SHENDEROVA ET AL ‘828 and KUWANA ET AL ‘933 fails to teach the use of both low refractive index particles and nanodiamond particles in the recited mass ratio to “achieve the functions of transparency, scratch resistance, and anti-reflectivity”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited combination of low refractive index particles and nanodiamond particles, or the recited mass ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 5, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787